In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 15‐3575 & 15‐3581 
UNITED STATES OF AMERICA, 
                                                 Plaintiff‐Appellee, 

                                 v. 

THOMAS CURETON, 
                                              Defendant‐Appellant. 
                     ____________________ 

         Appeals from the United States District Court for the 
                     Southern District of Illinois. 
     Nos. 10‐CR‐30106 & 10‐CR‐30200 — David R. Herndon, Judge. 
                     ____________________ 

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES 
             DECIDED FEBRUARY 16, 2018 
               ____________________ 

   Before  EASTERBROOK,  KANNE,  and  HAMILTON,  Circuit 
Judges. 
   PER CURIAM. In his third round of appeals, we affirmed de‐
fendant Cureton’s convictions and sentences for using a fire‐
arm during a crime of violence and related crimes. 845 F.3d 
323 (7th Cir. 2017). The Supreme Court granted certiorari, va‐
cated,  and  remanded  for  reconsideration  in  light  of  Dean  v. 
2                                             Nos. 15‐3575 & 15‐3581 

United States, 581 U.S. —, 137 S. Ct. 1170 (2017), which disap‐
proved our circuit precedents such as United States v. Roberson, 
474 F.3d 432 (7th Cir. 2007), barring judges sentencing defend‐
ants under 18 U.S.C. § 924(c) and other crimes from consider‐
ing  the  mandatory  minimum  sentence  under  § 924(c)  when 
deciding the sentences for other crimes. The Dean issue had 
not been raised in any of Cureton’s three sentencings, in his 
two earlier appeals, or in his briefs to this court in these ap‐
peals.  
    In his statement under Circuit Rule 54, Cureton urges full 
resentencing on a theory of plain error. The government ar‐
gues for either affirmance or a limited remand along the lines 
of United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), to al‐
low the district judge to decide whether he would be inclined 
to exercise his discretion to impose a lower overall sentence. 
    In our reviews of § 924(c) sentences imposed before Dean 
was decided, we have looked in the district court records for 
reliable signals as to whether the sentences were constrained 
by the Roberson rule. If it was clear that the sentence was not 
constrained  by  Roberson,  we  have  simply  affirmed  the  sen‐
tence. United States v. Wheeler, 857 F.3d 742, 745 (7th Cir. 2017) 
(“inconceivable”  that  judge  who  imposed  sentence  above 
guideline  range  for  predicate  crime  did  so  because  of  Rob‐
erson); United  States  v. Starwalt,  701  Fed. App’x  508  (7th Cir. 
2017) (same where sentence for predicate crime was in middle 
of guideline range). If the sentence for the predicate crime was 
at the bottom of the guideline range, we have remanded for 
full resentencing, usually with the agreement of the govern‐
ment. United States v. Garner, — F.3d —, 2017 WL 4791084 (7th 
Cir.  2017);  United  States  v.  Fox,  878  F.3d  574  (7th  Cir.  2017); 
United States v. Allen, 702 Fed. App’x 457 (7th Cir. 2017). If the 
Nos. 15‐3575 & 15‐3581                                             3

picture was cloudier, we have used a Paladino remand to en‐
sure that if the Roberson rule affected the sentence, the district 
judge  would  have  an  opportunity  to  exercise  discretion. 
United States v. Anderson, No. 16‐3112, — F.3d —, —, 2018 WL 
663089 (7th Cir. Feb. 2, 2018). 
    The signals here fit into the cloudy category. Cureton was 
originally  convicted  of  attempted  extortion,  interstate  com‐
munication of a ransom demand, two counts of possessing a 
firearm during a crime of violence, and three counts of dis‐
tributing crack cocaine near a school. He was first sentenced 
to a total of 744 months (62 years) in prison. In the first appeal, 
we  held  that  Cureton  should  have  been  sentenced  for  only 
one § 924(c) offense, and on remand his sentence was reduced 
by  300  months  (the  mandatory  minimum  for  the  second 
§ 924(c) offense) to 444 months (37 years). Cureton appealed 
again, and we remanded because of issues raised about con‐
ditions  of  supervised  release.  On  remand,  the  district  court 
imposed the same total sentence of 444 months, leading to the 
present appeals. 
    That total sentence used the bottom of the guideline range 
for the crack cocaine charges and the mandatory minimum 84 
months on the § 924(c) charge. Yet each round of sentencing 
has included the statutory maximum 240 months for the ran‐
som demand, signaling that the judges were not inclined to 
reduce  the  sentence  for  that  predicate  crime.  Also,  the  360 
months of non‐924(c) sentences take into account several very 
serious crimes. Finally, in the course of all three sentencings, 
including the opportunity to reduce the sentence after the in‐
itial  remand,  neither  the  original  sentencing  judge  nor  the 
judge on remand has given any sign that he felt constrained 
4                                          Nos. 15‐3575 & 15‐3581 

by Roberson or believed that the reduced total sentence of 444 
months was too severe. 
    Under  these  circumstances,  a  limited  Paladino  remand 
should suffice. We order a limited remand so that the district 
court can determine whether it would have imposed the same 
sentence  on  Cureton,  knowing  that  in  light  of  Dean,  it  may 
consider the mandatory sentence under § 924(c) when decid‐
ing  the  sentences  for  other  crimes,  or  whether  the  court 
wishes  to  have  a  new  opportunity  to  exercise  its  discretion 
and judgment in a complete resentencing. We shall retain ju‐
risdiction  over  these  appeals  pending  the  district  court’s  re‐
sponse. 
                                                    SO ORDERED.